MAINE SUPREME JUDICIAL COURT                                              Reporter of Decisions
Decision: 2020 ME 124
Docket:   And-20-92
Argued:   September 18, 2020
Decided:  October 27, 2020

Panel:       MEAD, GORMAN, JABAR, HUMPHREY, HORTON, and CONNORS, JJ.



                                         PAT DOE1

                                              v.

                                    DEBORA J. BATIE


GORMAN, J.

         [¶1] Debora J. Batie appeals from a judgment of the District Court

(Lewiston, Lawrence, J.) granting Pat Doe a protection from abuse order against

her on behalf of Doe’s two minor children. Batie argues that the court erred as

a matter of fact and law by finding that she committed abuse within the

meaning of 19-A M.R.S. § 4002 (2020). We agree with Batie and vacate the

judgment.

                                     I. BACKGROUND

         [¶2] On January 17, 2020, Doe filed a complaint for protection from

abuse in the District Court on behalf of his two minor children against Batie, the



  1  In accordance with the Violence Against Women Act, 18 U.S.C.S. § 2265(d)(3) (LEXIS through
Pub. L. No. 116-169), we employ the pseudonym “Pat Doe” for the plaintiff in this matter.
2

children’s maternal grandmother. Doe alleged that he and the children’s

mother, Batie’s daughter, had recently separated; the mother died on

December 15, 2019; and Batie had taken the children to Arizona. Doe stated

that he sought a protection order “so [he could] regain [his] children from

Arizona” and return them to Maine. The court (Martin, J.) granted Doe a

temporary order that same day. See 19-A M.R.S. § 4006(2) (2020).

      [¶3] With that temporary order in hand, Doe traveled to Arizona and,

with the assistance of an Arizona court, retrieved his children and returned

with them to Maine. On February 13, 2020, the court (Lawrence, J.) conducted

an evidentiary hearing on the protection from abuse complaint, at which both

Doe and Batie appeared and testified. During the hearing, Batie defended

against the complaint on the ground that she believed that she had the authority

to take the children to Arizona based on (1) her daughter’s consent; (2) a power

of attorney that the mother executed before her death, purporting to delegate

to Batie all of the mother’s authority over and responsibilities for the children;

(3) the mother’s will, purporting to name Batie as the children’s guardian after

the mother’s death; and (4) the advice of an attorney.

      [¶4] The court found, based on competent record evidence, that Batie

took the children from Maine while her daughter—the children’s mother—was
                                                                                                 3

still alive and while the mother had a protection order against Doe. The court

further found that the protection order gave the mother “rights with respect to

the minor children that varied [from] Maine law” but that, upon the mother’s

death, “there was no further court order that in any way modified the status

quo under Maine law, which is that parents have equal rights to the children.”

The court concluded that, with the mother’s death, any rights Batie might have

had to make decisions about the children ended. The court also concluded that

Batie knowingly restricted the children’s movement without the consent of

Doe—then the only living parent—or other lawful authority and that those

actions constituted abuse pursuant to 19-A M.R.S. § 4002(1)(D). Based on

those findings and conclusions, the court issued a protection order prohibiting

Batie from having any contact with the children.2 See 19-A M.R.S. § 4007

(2020). Batie appeals.

                                       II. DISCUSSION

       [¶5] Batie contends that the court erred—as a matter of fact and law—

by determining that her actions in taking the children to Arizona and keeping




   2 The court also awarded Doe temporary parental rights and responsibilities for the children. As
Batie does not appear to dispute, upon the mother’s death, all parental rights to the children
automatically devolved upon Doe, the only living parent whose parental rights had not been
terminated. See 19-A M.R.S. § 1502 (2020); Croxford v. Roberts, 509 A.2d 662, 663 (Me. 1986).
4

them there after the mother’s death constituted abuse within the meaning of

the protection from abuse statute. We review the court’s interpretation of the

protection from abuse statute de novo as a matter of law, and we review the

court’s factual findings for clear error. Dyer v. Dyer, 2010 ME 105, ¶ 13, 5 A.3d

1049; L’Heureux v. Michaud, 2007 ME 149, ¶¶ 5, 7, 938 A.2d 801.

        [¶6] A court may issue a protection from abuse order upon finding, by a

preponderance of the evidence, that the defendant committed abuse.

19-A M.R.S. §§ 4006(1), 4007(1) (2020); Clark v. McLane, 2014 ME 18, ¶ 4,

86 A.3d 655. Among the definitions of “abuse” found in the protection from

abuse statute is the following:

              1. Abuse. “Abuse” means the occurrence of the following
        acts between family or household members or dating partners or
        by a family or household member or dating partner upon a minor
        child of a family or household member or dating partner:

                       ....

               D. Knowingly[3] restricting substantially the movements of
               another person without that person’s consent or other lawful
               authority by:


    3 Although “[k]nowingly” is not defined in the protection from abuse statute, for purposes of
criminal activity, a person acts “[k]nowingly” with regard to the result of that person’s conduct “when
the person is aware that it is practically certain that the person’s conduct will cause such a result”
and acts “[k]nowingly” with regard to attendant circumstances “when the person is aware that such
circumstances exist.” 17-A M.R.S. § 35(2) (2020). Because violations of protection orders may be
charged as Class C or D crimes, we use the definition in section 35 here. See 19-A M.R.S. § 4011(1),
(4), (5) (2020).
                                                                              5

                  (1) Removing that person from that person’s
                  residence, place of business or school;

                  (2) Moving that person a substantial distance from the
                  vicinity where that person was found; or

                  (3) Confining that person for a substantial period
                  either in the place where the restriction commences or
                  in a place to which that person has been moved;

                  ....

19-A M.R.S. § 4002(1)(D). Batie challenges the court’s conclusion that her

removal of the children from Maine and restriction of their movement to

Arizona fell within all three alternatives in section 4002(1)(D).

      [¶7] We conclude that the court’s determination that Batie committed

abuse of the children according to section 4002(1) is not supported by the

record on two grounds.

      [¶8] First, a finding of abuse can only be made as to acts “between family

or household members or dating partners or by a family or household member

or dating partner upon a minor child of a family or household member or dating

partner.” 19-A M.R.S. § 4002(1); see Clark, 2014 ME 18, ¶ 4, 86 A.3d 655.

“Family or household members” is defined as “spouses or domestic partners or

former spouses or former domestic partners, individuals presently or formerly

living together as spouses, parents of the same child, adult household members
6

related by consanguinity or affinity or minor children of a household member

when the defendant is an adult household member.” 19-A M.R.S. § 4002(4).

Here, the court did not find either that the children and Batie were family or

household members or that Doe and Batie were family or household members

according to this definition, nor is there any evidence in the record to support

such findings.4 The absence of any such evidence precludes the entry of a

protection from abuse order against Batie on Doe’s complaint. 19-A M.R.S.

§§ 4002(1), (4), 4007(1).

        [¶9] Second, although the court’s determination that Batie had neither

consent nor lawful authority to keep the children after their mother’s death is

accurate, its determination that Batie “[k]nowingly” restricted the movements




    4Although Batie may have been among the class of persons authorized to bring a protection from
abuse complaint on behalf of the children pursuant to 19-A M.R.S. § 4005(1) (2020), which states
that “[w]hen a minor child in the care or custody of a family or household member or a dating partner
has been abused by a family or household member, a dating partner or an individual related by
consanguinity or affinity, a person responsible for the child, as defined in Title 22, section 4002,
subsection 9, or a representative of the department may seek relief by filing a petition alleging that
abuse,” Batie was instead the party against whom a protection order was sought. Such protection
orders may only be obtained against “[f]amily or household members.” 19-A M.R.S. §§ 4002(1), (4),
4005(1) (2020).

      In addition, no argument was advanced that, and we do not consider whether, the power of
attorney rendered Batie and the children “[f]amily or household members” for purposes of the
protection from abuse statute. 19-A M.R.S. § 4002(4). Doe’s request for a temporary order accurately
identified Batie as his mother-in-law and the children’s grandmother, a description that—without
more—would not qualify Batie and the children as “[f]amily or household members” according to
section 4002(4). On that basis alone, Doe’s request for a protection order against Batie should have
been denied.
                                                                                7

of the children without consent or other lawful authority is not supported by

any competent evidence in the record. 19-A M.R.S. § 4002(1)(D); see Dyer,

2010 ME 105, ¶ 13, 5 A.3d 1049. The only evidence in the record is that Batie

removed the children from Maine and kept them in Arizona specifically at the

mother’s request and that Batie believed that the mother had the authority to

make decisions about the children at the time she made the request. See 19-A

M.R.S. § 4007(1)(G). Batie’s understanding of her authority to take the children

to Arizona and keep them there was based on the mother’s consent and a power

of attorney memorializing that consent, which the mother executed before her

death, see 18-C M.R.S. § 5-127(1) (2020); the mother’s will “appoint[ing]” her

as the children’s guardian; and the advice of an attorney.

      [¶10] Whether the mother actually had the power to authorize Batie to

take or keep the children pursuant to any of these means is of no moment; the

point is that there is no evidence in the record that could support a finding that

Batie took the children to Arizona or kept them there with knowledge that she

lacked the authority to do so, and Doe does not suggest otherwise. Indeed, it is

undisputed that Batie did not learn that she lacked authority over the children

until Doe arrived in Arizona to enforce the temporary protection order and

retrieve the children. On such a record, we conclude that there was insufficient
8

evidence to support the court’s finding that Batie knowingly restricted the

children’s movement without consent or lawful authority to do so.5

See 19-A M.R.S. § 4002(1)(D).

        The entry is:

                           Judgment vacated.



Scott J. Lynch, Esq. (orally), Lynch & Van Dyke, P.A., Lewiston, for appellant
Debora J. Batie

Jon P. Plourde, Esq. (orally), and Neil S. Shankman, Esq., Shankman & Associates
Legal Center, Lewiston, for appellee Pat Doe


Lewiston District Court docket number PA-2020-31
FOR CLERK REFERENCE ONLY




    5 Because we agree with Batie that the court’s finding of abuse cannot stand, we do not address
Batie’s alternative arguments regarding the court’s exclusion of evidence or its failure to apply the
best interest of the child standard. We also note that the vacating of the protection from abuse order
does not create in Batie any rights concerning the children. Without a court order pursuant to the
Maine Parentage Act, 19-A M.R.S. §§ 1831-1939 (2020), or the Grandparents and Great-grandparents
Visitation Act, 19-A M.R.S. §§ 1801-1806 (2020), she has no such rights.